Citation Nr: 0619346	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2004, the veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDING OF FACT

The veteran's hearing loss is manifested by average puretone 
thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 49 
decibels in the right ear and 53 decibels in the left ear, 
with speech recognition ability of 92 percent in each ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.86 Diagnostic Code (DC) 6100 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
December 2004 that told him what was necessary for his claim 
to be granted.  With regard to elements (2) and (3), the 
Board notes that the RO's December 2004 letter notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that 
the RO's December letter asked the appellant to tell VA about 
any additional information or evidence that pertains to his 
claim.  The Board finds that the requirements of the fourth 
notice element have been met.  

This case was originally a claim for service connection which 
was granted and a non-compensable rating assigned.  The 
veteran was informed of what was necessary for a higher 
rating to be granted, by letter dated in December 2004, after 
the initial rating decision.  This notice complies with the 
requirements of the VCAA.  See, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the notification letter 
in December 2004.  The most recent SSOC is dated in February 
2006.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
VA treatment records, and provided the veteran with several 
VA examinations over the years.  The veteran has not 
indicated that there is additional evidence available that is 
obtainable.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Under the regulations, evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87 DC 6100 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The appellant filed a claim in seeking a service connection 
for bilateral hearing loss.  Service connection was granted 
by rating decision dated in July 2001 and the veteran was 
assigned a non-compensable rating.  The veteran appealed, 
seeking a compensable evaluation.

The VA treatment records show the veteran has complained of 
hearing loss but there are no specific audiometric 
evaluations in the VA or private medical records., and there 
are no outstanding VA outpatient treatment records or private 
treatment records known to be available that address the 
veteran's hearing loss disability.  The veteran testified 
that he had difficulty hearing, and he said he felt the VA 
examination was unfair.  His wife testified that the veteran 
had difficulty hearing.

The veteran was provided a VA audiometric examination in 
March 2001 which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
10
25
50
50
60
LEFT
        
15
25
60
55
        
60

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 46 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 94 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 50 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 96 percent in the left ear.  

Applying the test results of the March 2001 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2005).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2005).  

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2005).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case with the March 2001 VA examination because the 
veteran's hearing loss in either ear is not at 55 decibels or 
higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2005).

The veteran had a VA examination in March 2002.  The examiner 
diagnosed the veteran with sensorineural hearing loss but did 
not conduct any audiometric testing.

The veteran was provided another VA audiometric examination 
in March 2004 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
25
55
55
60
LEFT
        
15
25
60
65
        
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 49 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 94 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 54 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 92 percent in the left ear.  

Applying the test results of the March 2001 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2005).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2005).  

The alternative method for rating hearing loss does not apply 
in this case with the March 2004 VA examination because the 
veteran's hearing loss in either ear is not at 55 decibels or 
higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2005).

The veteran was provided his most recent VA audiometric 
examination in October 2005 which indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
25
55
55
60
LEFT
        
15
25
60
65
        
60

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 49 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 92 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 53 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 92 percent in the left ear.  

Applying the test results of the October 2005 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2005).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2005).  

The alternative method for rating hearing loss does not apply 
in this case with the March 2004 VA examination because the 
veteran's hearing loss in either ear is not at 55 decibels or 
higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2005).

Applying the above, the Board finds that under the schedular 
criteria, the appellant is not entitled to a compensable 
rating for his service connected bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.87, DC 6100 (2005).  The Board has considered whether the 
veteran is entitled to a compensable rating at any point in 
time since his initial claim, but finds that a compensable 
evaluation is not warranted for any period of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2005).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied



____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


